PER CURIAM.
This is a petition to review Maxwell v. State, 576 So.2d 367 (Pla. 1st DCA 1990), in which the First District Court of Appeal certified conflict with the Second District Court of Appeal’s decisions in Williams v. State, 568 So.2d 1276 (Fla. 2d DCA 1990), and Brown v. State, 559 So.2d 412 (Fla. 2d DCA 1990). We have jurisdiction. Art. V, § 3(b)(4), Fla.Const.
This Court resolved the conflict in our decision in Williams v. State, 594 So.2d 273 (Fla.1992), by holding that, in the case of multiple probation violations, the sentences may be bumped one cell or guidelines range for each violation. Accordingly, we quash the decision below and remand the case for disposition consistent with our opinion in Williams.
It is ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.